Title: To Thomas Jefferson from Duperré Delisle and St. John de Crèvecoeur, 7 July 1786
From: Delisle, Duperré,Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Monsieur
Caën ce 7 juillet 1786

Permetez-moi, sous les auspices de Mr. St. Jean de Crevecoeur Consul pour le Roi à Neuyork, d’implorer vos bons offices auprès du Congrès pour faire rendre justice à de malheureux cultivateurs des environs de Caën qui sont propriétaires d’un grand nombre d’éffets de papier-monnoie des differens états unis. Ils s’apellent Pelcerf, et ces éffets leur sont échus de la succession de francois Pelcerf mort en 1779 à Accomak en Virginie où il éxercoit la profession de chirurgien. Tout ce qu’il avoit, ayant été vendu, a produit, frais deduits, cinq mille trois cent quatre vingt quatorze dollars en papier monnoie dont le Capitaine Barboutin, chargé de l’éxécution testamentaire du défunt, s’est saisi et qu’il a remis aux héritiers Pelcerf à son retour en france. Cet objet est absolument nul pour eux, si vous ne daignez pas vous interesser à Leur sort: Les papiers publics annoncent que les Etats unis ont pris des mesures pour satisfaire aux engagemens qu’ils ont contractés envers les differentes nations en y repandant leur papier. Mais ces mesures ne sont presque pas connües dans la Capitale du Royaume et sont absolument ignorées dans le fond de nos Provinces. J’ai espéré que par esprit de justice autant que par honneteté vous vous porteriez à me donner des réenseignemens à ce sujet, afin que je puisse les communiquer aux malheureux qui m’ont réclamé et aux quels je dois aide et protection, comme étant mes justiciables. Mr. de  Crevecoeur connoit leur triste scituation et comme mon compatriote, mon parent et mon ami, il veut bien joindre ses instances aux miennes. Je vous prie d’être bien persuadé de ma reconnoisance ainsi que des sentimens respectueux avec les quels j’ai l’honneur d’être Monsieur Votre très humble et Obeisst. serviteur,

Duperré DelisleLt. gl. au bailliage de Caën


I Shou’d Take it as a Singular Favor, if your Excellency wou’d Take Mr. de Lisle’s request into particular Consideration; it has not been in my power to give him any Satisfactory answer to the many questions he has ask’d me; not being Just Now Sufficiently acquainted with the State of things in America. This Gentelman is a Kinsman of mine Much respected by and well known to the Comte and the Comtesse d’houdetot. I gladly Embrace This opportunity of recalling myself to, and presenting your Excellency with the assurances of the unfeigned Respect and Esteem wherewith I have the Honor of Subscribing myself, Your Excellency’s Most Obedient Humble Servant,


St. John de Crevecœur

